

117 HRES 125 IH: To oppose the use of the National Emergencies Act to declare a national emergency relating to climate change.
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 125IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Pfluger (for himself, Mr. Cloud, Mr. Jackson, and Mr. Burgess) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONTo oppose the use of the National Emergencies Act to declare a national emergency relating to climate change.Whereas, on January 27, 2021, Senate Majority Leader Chuck Schumer declared that It might be a good idea for President Biden to call a climate emergency and that He can do many, many things under the emergency powers … that he could do without legislation.;Whereas the National Emergencies Act (NEA) was enacted with the intent of reining in emergency executive authority and preserving an appropriate balance of power between the coequal legislative and executive branches of government;Whereas the declaration of a national emergency for purposes of addressing a so-called climate crisis would fall outside the bounds of an emergency as contemplated by the NEA;Whereas the late Edward S. Corwin, an eminent constitutional scholar, explained emergency conditions as being those that have not attained enough of stability or recurrency to admit of their being dealt with according to rule;Whereas if there were to declare a climate national emergency, President Biden would undeniably break his pledge to be a president for all Americans, all Americans and that he would fight as hard for those who did not support me as those who did;Whereas, as a candidate, President Biden noted that the President can’t [legislate] by executive order unless youre a dictator. Were a democracy. We need consensus.;Whereas President Biden has already undertaken a plethora of executive actions that would directly reverse or undermine important and commonsense deregulatory actions of the Trump administration, including that Biden has ordered the United States to rejoin the Paris Agreement, begun the process of reversing President Trump’s Waters of the United States Rule, shuttered the Keystone XL Pipeline project, and halted energy production activities in the Arctic National Wildlife Refuge;Whereas a climate national emergency, and actions taken pursuant thereto, would magnify his environment agenda that is littered with policies that would drive up consumer costs, produce job losses, drive up Federal deficits, increase dependence on oil from foreign countries, and generally disadvantage the United States with nations such as Saudi Arabia and Mexico, as well as adversaries such as China, Russia, Iran, and Venezuela;Whereas according to the Brennan Center for Justice, Emergency powers cover almost every imaginable subject area, including the military, land use, public health, trade, federal pay schedules, agriculture, transportation, communications, and criminal law and the Brennan Center has identified 136 statutory provisions available during national emergencies;Whereas the myriad of ways in which Biden could seek to carry out his expansive climate agenda cannot be predicted with certainty;Whereas President Biden’s climate agenda includes broad, far-reaching policy proposals that extend far past the acute, severe emergencies envisioned under the National Emergencies Act, such as a commitment to end the use of all fossil fuels by 2050, decarbonizing the food and agriculture sectors, and unprecedented Federal spending on clean energy research and innovation;Whereas President Biden would be broadly empowered to assert Federal control in domestic and international economic matters with no guardrails clearly defining the parameters of the emergency; andWhereas the United States of America has already reduced CO2 emissions to a 20-year low: Now, therefore, be itThat the House of Representatives—(1)opposes use of the National Emergencies Act to declare a so-called climate emergency;(2)recognizes that any policy-making action taken to address global climate conditions should be undertaken by the legislative branch, not through unilateral executive action;(3)recognizes that addressing global climate conditions through the National Emergencies Act would violate the purpose of the Act as well as separation of powers; and(4)opposes executive actions that would increase the United States dependence on foreign oil, deprive Americans of jobs, increase consumer costs, or disadvantage the United States relative to adversarial nations such as Russia and China.